Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered March 6, 1990, convicting him of murder in the second degree, manslaughter in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, absent bad faith or undue prejudice, reversal is not required when the People fail to produce evidence alluded to in their opening statement (see, People v De Tore, 34 NY2d 199, 207, cert denied sub nom. Wedra v New York, 419 US 1025; People v Edwards, 145 AD2d 503). There is no evidence of bad faith in- this case. Moreover, that defense counsel’s immediate objection to the prosecutor’s statement in his opening and the prompt ruling of the trial court effectively curtailed any prejudice which might have ensued if the prosecutor had continued. Thus, the isolated instance complained of on appeal does not warrant a new trial (see, People v Rivera, 160 AD2d 267).
*729We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Sullivan, J. P., Lawrence, Ritter, and Santucci, JJ., concur.